Citation Nr: 1421157	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-37 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for neuropathy, bilateral lower extremities, to include as secondary to the service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran had active service from April 1956 to May 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in February 2014.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The Veteran seeks service connection for neuropathy of the bilateral lower extremities.  He has argued that his neuropathy is either due to the service connected diabetes mellitus, or his exposure to Agent Orange in service.  It is noted that exposure to Agent Orange has been conceded by the RO.  

The Veteran has not been afforded a VA examination with regards to the claimed neuropathy of the bilateral lower extremities.  A VA examination for diabetes mellitus conducted in August 2009 noted a diagnosis of peripheral neuropathy of the bilateral lower extremities not secondary to diabetes mellitus.  

The Veteran has submitted two private opinions.  In a March 2014 letter, Dr. J.S. Lomboy stated that he had been treating the Veteran for nearly eight years and that after a review of the medical file, he concluded that it is at least as likely as not that the Veteran's neuropathy started during active duty.

In a March 2014 letter, A. Yousef, PT, PhD reported the results of an electrodiagnostic study which revealed severe polyneuropathy with demyelination and axonal degeneration affecting sensory  and motor components more pronounced no the lower extremities.  He opined that these findings are likely caused by prolonged complications history of Agent Orange exposure, which possibly subsequently led to complications history of diabetes mellitus.  

None of the opinions above contain a rationale.  Indeed, the August 2009 VA examiner, private physician and private physical therapist all simply provide  conclusory statement.  The opinions are not adequate for appellate review and a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the currently diagnosed peripheral neuropathy of the bilateral lower extremities.  The examiner should specifically comment as to (1) whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the peripheral neuropathy of the bilateral lower extremities manifested during service or is otherwise related to service, to include exposure to Agent Orange, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability); and (2) whether it is as likely as not that the peripheral neuropathy of the bilateral lower extremities was caused by or aggravated by, the service connected diabetes mellitus.   The claims folder should be made available to the examiner.  The examiner should be given access to the Veteran's Virtual VA file.  The examiner must note in the examination report that a review of the paper and electronic claim files was conducted.  The examiner should specifically review the findings in the August 2009 VA examination and the private medical opinions of March 2014.  A complete rationale for all opinions rendered must be provided.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



